

115 HR 763 IH: Acadia National Park Boundary Clarification Act
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 763IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Poliquin (for himself and Ms. Pingree) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo clarify the boundary of Acadia National Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Acadia National Park Boundary Clarification Act. 2.Acadia National Park Boundary Clarification (a)In generalSection 101 of Public Law 99–420 (16 U.S.C. 341 note) is amended—
 (1)in the first sentence, by striking In order to and inserting the following:  (a)BoundariesTo;
 (2)in the second sentence— (A)by striking The map and inserting the following:
						
 (d)Availability of mapsThe maps described in subsection (a) and subsection (b); and (B)by striking and it shall and inserting and shall; and
 (3)by inserting after subsection (a) (as so designated) the following:  (b)Schoodic peninsula additionThe boundary of the Park is confirmed to include approximately 1,441 acres of land and interests in land, as depicted on the map entitled Acadia National Park, Hancock County, Maine, Schoodic Peninsula Boundary Revision, numbered 123/129102, and dated July 10, 2015.
 (c)Ratification and approval of acquisitions of landCongress ratifies and approves— (1)effective as of September 26, 2013, the acquisition by the United States of the land and interests in the land described in subsection (b); and
 (2)effective as of the date on which the alteration occurred, any alteration of the land or interests in the land described in subsection (b) that is held or claimed by the United States (including conversion of the land to fee simple interest) that occurred after the date described in paragraph (1)..
				3.Limitation on acquisition of land for Acadia National Park
 (a)LimitationExcept as provided in subsection (b), the Secretary of the Interior (referred to in this Act as the Secretary) may only acquire land or interests in land within the boundary of Acadia National Park or outside the boundary of Acadia National Park in Hancock or Knox County, Maine, in accordance with Public Law 99–420 (16 U.S.C. 341 note).
 (b)ExceptionThe Secretary may conduct exchanges for land and interests in land described in subsection (a) in accordance with section 102901 of title 54, United States Code.
 4.Solid waste managementSection 102(f) of Public Law 99–420 (16 U.S.C. 341 note) is amended, in the second sentence, by striking toward the cost of constructing through the period at the end of the sentence and inserting the following: $350,000 to a regional consortium composed of units of local government located on, or in the vicinity of, Mount Desert Island, Maine, that is established for the purpose of improving the management of the disposal and recycling of solid waste..
		5.Acadia national park advisory commission
 (a)In generalThe Secretary shall reestablish and appoint members to the Acadia National Park Advisory Commission in accordance with section 103 of Public Law 99–420 (16 U.S.C. 341 note).
 (b)Conforming amendmentSection 103 of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking subsection (f). 6.Repeal of certain provisions relating to Acadia national parkThe following provisions are repealed:
 (1)Section 3 of the Act of February 26, 1919 (40 Stat. 1178, chapter 45). (2)The first section of the Act of January 19, 1929 (45 Stat. 1083, chapter 77).
 7.Modification of use restrictionThe Act of August 1, 1950 (64 Stat. 383, chapter 511), is amended— (1)by striking That the Secretary and inserting the following:
				
 1.Conveyance of land in Acadia National ParkThe Secretary; and (2)by striking for school purposes and inserting for public purposes, subject to the conditions that use of the land shall not degrade or adversely impact the resources or values of Acadia National Park and the land shall remain in public ownership for recreational, educational, or similar public purposes.
 8.Continuation of certain traditional usesTitle I of Public Law 99–420 (16 U.S.C. 341 note) is amended by adding at the end the following:  109.Continuation of certain traditional usesTo allow for the continuation of traditional harvesting and aquaculture of clams, worms, mussels, periwinkles, and other marine organisms (as defined in section 6001(26) of title 12 of the Maine Revised Statutes (as in effect on the date of enactment of the Acadia National Park Boundary Clarification Act)) within intertidal areas within the Park, the Secretary shall permit the harvesting of the marine organisms in the Park in accordance with the laws (including regulations) of the State of Maine and its political units of local government in the State of Maine..
		9.Conveyance of certain land in Acadia National Park to the town of Bar Harbor, Maine
 (a)In generalThe Secretary shall convey to the Town of Bar Harbor (referred to in this section as the Town) all right, title, and interest of the United States in and to the .29-acre parcel of land in Acadia National Park identified as lot 110–055–000 on the tax map of the Town for section 110, dated April 1, 2015, to be used for a solid waste transfer facility.
 (b)ReversionIf the land conveyed under subsection (a) is used for a purpose other than the purpose described in that subsection, the land shall, at the discretion of the Secretary, revert to the United States.
			